Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 11-19 in the reply filed on 6/30/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the examiner to examine all claims presented.  This is not found persuasive because as shown there is a reasonable lack of unity of inventio.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (USPGPub 2014/0011009) in view of Ho et al. (US6807831) and further in view of Lee et al. (US622533).
	Regarding claims 11 and 13-14, Fish teaches that it is known to form coating such as mold release coatings [0002] by forming siloxane polymers such as PDMS [0044] on the surface of substrates such as polyester, polyurethane and epoxy [0061].  Fish fails to teach how polyurethane substrates may be formed.  However, Ho teaches that polyurethane is generally known to be formed by combining a hydroxyl component and an isocyanate component and a tin catalyst (col. 5, lines 31-50) wherein those reactive groups react to form polyurethane (col., 1 line 62 through col. 2, line 9) .  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the PU formation method of Ho to provide the PU substrates of Fish as an application of a known PU production method to a known PU containing production method ready for improvement wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The teachings of Fish in view of Ho are a shown above.  Fish in view of Ho fails to teach wherein the topcoat of polysiloxane is formed according to the topcoat formation step of the current claims.  However, Lee teaches that it is known to form PDMS coating layers by applying a composition that may include a platinum catalyst, vinylmethylsiloxane and methylhydrosiloxane (Example 16). Further, Lee states that the pre-polymer or monomer used to form the polymer backbone should have a molecular weight of between 50 and 20,000 Daltons, wherein the general minimum weight for either polymer claimed would be somewhere wherein the general range of 15,000 to 2,895,000 Daltons for the polymer 
	Regarding claim 12, it is of note that while Ho does not explicitly teach providing an excess of hydroxyl groups in the final product, Ho does in general teach the value of leaving excess isocyanate groups present on the surface of the polyurethane in circumstances wherein the additional isocyanate groups would be able to contribute in bonding to additional topcoat layers.  Ho teaches partial curing or the use of excess isocyanate (col., 1 line 62 through col. 2, line 9).  It is the position of the examiner that the general teaching of leaving excess reaction groups, while not stated as being applied to the hydroxyl polymer as well, would be logical and would provide benefit in circumstances wherein any topcoat layers were hydroxyl reactive instead of isocyanate reactive and it would be well within the skill of one of ordinary skill in the art at the time of invention to determine which if any groups that a potential topcoat would be reactive with.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of leaving excess reactive groups of one reactive component of coating system as was done by Ho for the purpose of aiding in topcoat in the coating method of Fish in view of Ho and further in view of Lee in order to obtain a better bound topcoat in the invention of Fish in view of HO and further in view of Lee wherein the method would involve the use of using a similar excess of groups from one component in the same way as was performed by Ho. 

	Regarding claim 19, there is no mention of necessity of the use of a hydrosilication inhibitor in Ho.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (USPGPub 2014/0011009) in view of Ho et al. (US6807831) and further in view of Lee et al. (US622533) as applied to claims 11-15 and 19 above, and further in view of Bosshard et al. (USPGPub 2008/0289761).
	Regarding claim 15, the teachings of Fish in view of Ho and further in view of Lee are as shown above. Fish in view of Ho and further in view of Lee fails to teach wherein the composition includes an adhesion promoter as claimed.  However, Bosshard teaches that it is known to include adhesion promoters in polyurethane compositions [0055], wherein the adhesion promoter may be a titanate [0061].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of adding titanate adhesion promoters to polyurethane compositions as performed by Bosshard in the polyurethane manufacture of Fish in view of Ho and further in view of Lee in order to gain the same improvements provided by the adhesion promoters used in Bosshard in the invention of Fish in view of Ho and further in view of Lee.
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (USPGPub 2014/0011009) in view of Ho et al. (US6807831) and further in view of Lee et al. (US622533) as applied to claims 11-15 and 19 above, and further in view of Hattori et al. (US4877854). 
	Regarding claim 16, the teachings of Fish in view of Ho and further in view of Lee are as shown above. Fish in view of Ho and further in view of Lee fails to teach an amount of catalyst employed that reads on the currently claimed range.  However, Hattori teaches that Cpt values representing the ratio of platinum catalyst to a combination of materials to be reacted wherein one is a siloxane is generally about 0.12% (Example 2), wherein it would further be noted that the ratio of platinum catalyst to .
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (USPGPub 2014/0011009) in view of Ho et al. (US6807831) and further in view of Lee et al. (US622533) as applied to claims 11-15 and 19 above, and further in view of Lewis et al. (“Platinum Catalysts Used in the Silicones Industry” Platinum Metals Revised, 1997, Vol. 41, No. 2, pp. 66).
	Regarding claim 17, the teachings of Fish in view of Ho and further in view of Lee are as shown above. Fish in view of Ho and further in view of Lee fails to teach the use of a hydrosilication inhibitor reading on those presented in the current claims. However Lewis teaches that maleate hydrosilication inhibitors are commonly added to platinum catalyzed silicone (polysiloxane) reactions to permit long work life by end users at ambient temperature while still allowing for rapid curing at elevated temperatures (see Inhibitors section).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the maleate inhibitor or Lewis in the invention of Fish in view of Ho and further in view of Lee in order to gain the long work life provided by addition of said inhibitors as done by Lewis in the invention of Fish in view of Ho and further in view of Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717